DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 11/16/2020 has been received and fully considered.
3.	Claims 1-4, 9-11 are presented for examination.
4.	Regarding the rejection under 35 USC 112, the Examiner withdraws the rejection in view of the amendment.
5.	As per the rejection under 35 USC 101, the Examiner withdraws the rejection in view of the amendment.
Response to Arguments
6.	Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive with reference to the art rejection. Regarding Applicant’s assertions that: “Not only are the limitations of the amended clams not taught by Krivonosova, the applicant respectfully submits that Krivonosova is directed towards a completely different application and there is no overlap”,  the Examiner respectfully notes that while the claims are amended to include exporting the composite components in a computer readable format, thereby creating the patterns for manufacturing apparel, accessory or footwear, no of the limitations are patentably distinct from the prior art, as evidenced by the rejection set forth below. The Examiner further notes that Krivonoksova clearly provides the added limitations as claimed (see abstract, para 24, 49, exporting the patterns to a machine-readable format for one or more sizes).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.1	Claims 1-4, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as filed, fails to provide any supports, as the Examiner is unable to locate such supports for the added limitations of: “Exporting the Composite Components in a computer readable format, thereby creating the patterns for manufacturing apparel, accessory or footwear”. If Applicant feels otherwise, Applicant is invited to point to specific portions of the specification with clear explanations where supports could be found for the added limitations, as claimed.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-4, 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krivonosova (USPG_PUB No. 2019/0008226).
	9.1	In considering claim 1, Krivonosova teaches a computer implemented method comprising instructions stored on a non-transitory computer storage and executed on a hardware processor in a system, for rapid creation of patterns for apparel, accessory and footwear, through a software application or algorithm (see fig. 13, para 151-152), the method comprising steps of: 
Creating encapsulated components for at least Neck, Arm hole (Scye) and Leg hole (Stride), wherein each encapsulated components comprises one or more pre-set pattern elements and wherein each pre-set patterns elements further comprises a plurality of geometries (see fig.2, 6-7, para 75, some of the component being design includes neck circumference, see further para 108 modeling of collar and further 153-156); Performing at least one geometric operations selected from a list of Intersection, Union, Addition or Subtraction between two Encapsulated Components or between one Encapsulated Component and a two-dimensional geometric shape to create Composite Components (see para 122, The sequence of sewing up, including connection of multiple individual front patterns up to stitching to the back panel, closing of darts up to stitching to the waistband and other operations are determined. The sequence selection principle is maximum simplification of tailoring operations, seaming in such a way so that pieces do not have to be connected at an awkward angle and two pieces do not have to be connected to the third one in case of a common seam (first two pieces will be combined, then the seam is made with the third one)); Defining attributes for at least one coordinate point for each encapsulated Component, wherein the attribute is chosen from a list of anatomical features (see fig. 2, para 70, 75-76); Linking one or more encapsulated components and composite component together such that geometric changes to one encapsulated component or composite component automatically triggers a corresponding update to a geometry of its linked encapsulated component or composite component (see para [0078] The mannequin is constructed in three stages: 1) development of a rough design, where the form of the mannequin is roughly estimated on body sketches in two views--cross-vertical and cross-longitudinal ones, projection measurements and diameters of the mannequins are linked, and mannequin contours are developed; 2) drafting of mannequin section drawings, approximation of section contours using regular curves and setting of the curves using graphical and calculation methods.  At the detailed design stage, mannequin sections are developed on the basis of an averaged typical body shape contours with account for posture; 3) reconstruction of the surface as a whole. [0079] In step 105, measurements are updated on the basis of the constructed 3D mannequin. Initially, horizontal planes of heights are determined vertically on the basis of the measurements (FIG. 6).  Then, vertical planes are determined that divide horizontal planes in accordance with the front body shape views and lay off halves of a measurement in both directions (verticals xr and xl) from the vertical axis using transverse diameters.  When a mannequin is constructed and measurements are recalculated on its basis, the system recognizes the measurements that can change depending on the position of soft tissues, e.g. height of the nipple point or height of the waist line (FIG. 7).  Other points are skeletal and set as constants for the mannequin.  Then, the position of the mannequin reference points are updated according to anteroposterior diameters--0f vertical at the front and Ob vertical at the back); and Exporting the Composite Components in a computer readable format, thereby creating the patterns for manufacturing apparel, accessory or footwear (see abstract, para 24, 49, exporting the patterns to a machine-readable format for one or more sizes).

9.3	With regards to claim 3, Krivonosova teaches that wherein, the created Composite Component is thereafter used as an Encapsulated Component for further operation (see abstract, para 111, 117-122). 
9.4	As per claim 4, Krivonosova teaches that wherein the Encapsulated Component further comprises specialized variants, and wherein the specialized variants for arm hole comprises at least a Front Arm hole, Back Arm hole, and Sleeve Cap (para 109, 140-142).
9.5	As per claim 9, Krivonosova teaches that wherein the step of performing geometric operations is augmented with one or more operation chosen from a list of Cut, Join, Offset, Mirror, Mirror with duplicate paths removal, Flip, Rotate, Seam--Outer, Seam--Inner and Seam with variable offset (see fig. 10-11, para  17-21, 83, 116). 
9.6	With regards to claim 10, Krivonosova teaches that wherein the pre-set pattern elements of the Encapsulated Components is varied based on domain, wherein the domain is selected from a list comprising apparel, accessory or footwear (see fig.9, para 70, 99).
9.7	As per claim 11, Krivonosova teaches that wherein the step of defining attributes comprises choosing one or more anatomical feature from a list of Neck point, Shoulder point, Chest point, Waist point, Hip point, Thigh point, Bicep point, Elbow point, Wrist point, Knee point. Ankle point, Head Point and Body Height (see fig. 2, para 70).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Claims 1-4, 9-11 are rejection and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        February 13, 2021